Case 1:19-cr-00522-WJM Document 135 Filed 04/13/21 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

Criminal Case No. 19-cr-522-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

JOEL FLORES,

       Defendant.


             ORDER DENYING DEFENDANT’S MOTION FOR DISCOVERY



       This matter is before the Court on Defendant Joel Flores’s Motion for Discovery

(“Motion”), filed on July 1, 2020. 1 (ECF No. 39.) The Government responded on July

16, 2020. (ECF No. 49.)

       The Court presumes familiarity with the events underlying this action, which are

recounted elsewhere, and the extensive history of this case. (See, e.g., ECF No. 73.)

For the reasons stated below, this Motion is denied.




       1
         Flores filed the Motion in response to his original indictment. (ECF Nos. 1, 39.) After a
superseding indictment was filed against Flores on August 5, 2020 (ECF No. 56), Flores filed a
motion to renew his motion for discovery (ECF No. 63). On August 21, 2020, the Court granted
Flores’s motion to renew and indicated that it would deem Flores’s Motion as applying to the
Superseding Indictment, which is now the operative charging document in this case. (ECF No.
64.) Accordingly, in deciding the Motion, the Court is mindful that it is applying the law and facts
within the context of Flores’s superseding indictment.
Case 1:19-cr-00522-WJM Document 135 Filed 04/13/21 USDC Colorado Page 2 of 6




                                       I. ANALYSIS

A.     Requests for Specific Discovery

       In this Motion, Flores requests, pursuant to Federal Rules of Criminal Procedure

16(a)(1)(A), (B)(i) and (ii) and (E) and the Fifth and Sixth Amendments of the United

States Constitution, that the Court direct the Government to provide ten categories of

information. (ECF No. 39 at 1–3.) In response to the Motion, the Government

addresses each category of information requested by Flores, noting whether the

Government has the discovery in its possession, whether the evidence was produced,

and whether it currently plans to use the evidence under Federal Rule of Evidence

404(b). (ECF No. 49 at 3–5.)

       Based on the Government’s response, it appears that there are no discovery

disputes which continue to underly this portion of the Motion. Accordingly, this portion

of the Motion is denied as moot.

B.     Statements that the Government Intends to Use at Trial

       Flores argues that the Government “must disclose all of [Flores’s] relevant oral or

recorded statements made to a known Government agent, before or after arrest, that it

intends to use at trial.” (ECF No. 39 at 7.) He notes that there are gaps in some of the

sound or video recordings and states that he “must be assured that all such statements

in the possession, custody or control of the [G]overnment or, by the exercise of due

diligence, can be determined to exist, are produced prior to trial.” (Id. at 8, 12.)

Moreover, he contends that despite his request, the Government has not “designated

which of these statements it intends to introduce against him at trial” and states that

“Defense counsel must assure [sic] that he and [Flores] have reviewed in their entirety
                                              2
Case 1:19-cr-00522-WJM Document 135 Filed 04/13/21 USDC Colorado Page 3 of 6




all statements that the [G]overnment intends to introduce at trial.” (Id. at 9, 12.)

       Rule 16(a)(1)(A) and (B) provides that the following categories of information are

subject to disclosure:

              (A) Defendant’s Oral Statement. Upon a defendant’s
              request, the government must disclose to the defendant the
              substance of any relevant oral statement made by the
              defendant, before or after arrest, in response to interrogation
              by a person the defendant knew was a government agent if
              the government intends to use the statement at trial.

              (B) Defendant’s Written or Recorded Statement. Upon a
              defendant’s request, the government must disclose to the
              defendant, and make available for inspection, copying, or
              photographing, all of the following:

                     (i) any relevant written or recorded statement by the
                     defendant if:

                           • the statement is within the government’s
                           possession, custody, or control; and

                           • the attorney for the government knows--or
                           through due diligence could know--that the
                           statement exists;

                     (ii) the portion of any written record containing the
                     substance of any relevant oral statement made before
                     or after arrest if the defendant made the statement in
                     response to interrogation by a person the defendant
                     knew was a government agent; and

                     (iii) the defendant’s recorded testimony before a
                     grand jury relating to the charged offense.

       Because the Government represents that Flores “has been provided all of [his]

relevant oral or recorded statements made to known [G]overnment agents” (ECF No. 49

at 5), this portion of the Motion is moot. To the extent Flores requests to know which of
                                              3
Case 1:19-cr-00522-WJM Document 135 Filed 04/13/21 USDC Colorado Page 4 of 6




those statements the Government plans to introduce at trial, the Government argues

that “no trial is currently set and [it] objects to the request for a designation of trial

exhibits at this time.” (Id.) Instead, it represents that it “will comply will all trial deadlines

set by this Court relating to exhibit lists, witness lists and any other matters.” (Id.)

       Although Flores’s desire to learn which specific statements the Government

intends to introduce at trial is understandable, Rule 16 does not require the Government

to identify the specific statements and exhibits that it plans to introduce at trial now, so

long as the Government has disclosed any and all statements that it may use at trial.

Flores has not cited any other legal authority imposing such a duty at this juncture, and

the Court not aware of any such authority.

       With respect to Flores’s concern that the Government may introduce his

recorded communications with counsel while Flores was detained at the Clear Creek

County’s Sheriff’s Office, the Government clarifies that although it has received and

produced recorded phone calls obtained while Flores was unrepresented and detained

at Weld County Jail in April 2019, it does not have any recordings of communications

between Flores and his counsel. (ECF No. 49 at 4, 6 (“The government has not sought

or obtained phone calls between the defendant and his attorney. The government

believes that would be improper.”).) Thus, there is no discovery dispute regarding

Flores’s communications with his counsel.

       Accordingly, this portion of the Motion is denied.

C.     Request for Physical Evidence

       Citing Rule 16(a)(1)(E), Flores argues that the Government must disclose

physical evidence in its possession, custody or control that is material to Flores’s
                                                4
Case 1:19-cr-00522-WJM Document 135 Filed 04/13/21 USDC Colorado Page 5 of 6




preparation of the defense, that was obtained from him, or that it intends to introduce in

its case-in-chief. (ECF No. 39 at 9.) He contends that he “must be assured that all

physical evidence that the [G]overnment intends to use in its case-in-chief be disclosed

to [him] sufficiently in advance of trial so that he may effectively prepare his defense.”

(Id. at 9–10.) He further argues that he has “requested disclosure of any evidence in

the [G]overnment’s possession, custody, or control, or by the exercise of due diligence,

can be discovered, relating to any injuries sustained by Flores before, during or after his

arrest on December 12, 2019,” which may qualify for disclosure under Brady v.

Maryland, 373 U.S. 83 (1963). (Id. at 10.)

       Under Rule 16(a)(1)(E),

              (E) Documents and Objects. Upon a defendant’s request,
              the government must permit the defendant to inspect and to
              copy or photograph books, papers, documents, data,
              photographs, tangible objects, buildings or places, or copies
              or portions of any of these items, if the item is within the
              government’s possession, custody, or control and:

                     (i) the item is material to preparing the defense;

                     (ii) the government intends to use the item in its case-
                     in-chief at trial; or

                     (iii) the item was obtained from or belongs to the
                     defendant.

       The Government agrees that Flores is entitled to view the physical evidence

recovered by law enforcement during the investigation and states that upon request, it

will “take all reasonable steps to coordinate an evidence viewing with the law

enforcement agencies who have custody of the physical exhibits.” (ECF No. 49 at 5.)


                                              5
Case 1:19-cr-00522-WJM Document 135 Filed 04/13/21 USDC Colorado Page 6 of 6




The Government further represents that “[o]ther than what has already been provided to

[Flores] in discovery, the [G]overnment does not have any information related to

[Flores’s] injuries” and “is not able to obtain [Flores’s] medical records without a waiver

from [Flores], which has not been provided.” (Id. at 5–6.) Moreover, the Government

states that it is “not presently aware of the existence of any Brady or Giglio information

but is aware of its obligations under Brady and Giglio and will comply with those

obligations.” (Id. at 6.)

       Thus, because there are no continuing discovery disputes, this portion of the

Motion is denied as moot.

                                  II.     CONCLUSION

       For the reasons stated above, Flores’s Motion for Discovery (ECF No. 39) is

DENIED, or DENIED AS MOOT, as set forth above.


       Dated this 13th day of April, 2021.


                                                  BY THE COURT:



                                                  ______________________
                                                  William J. Martinez
                                                  United States District Judge




                                             6
